DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 12/14/2020, wherein claims 10-15 are pending, and claims 10 is amended.

Double Patenting
Claim 10-15 of this application is patentably indistinct from claims 21-32 of Application No. 15/274059.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-32 of copending Application No. 15/274059.  Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 10-15 are made obvious by claims 21-32 of co-pending Application No. 15/274059.  A claim has been mapped out below as example.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Copending Application (15/274059)
Instant Application (15/430855)
:

a memory having computer readable instructions; and
a processing device for executing the computer readable instructions for performing a method for providing highly available and scalable access to a restricted access service through a representational state transfer (RESTful) interface, the method comprising:

calculating, by the processing device, an average idle time for an application over a plurality of selectable intervals, the average idle time being based on an idle time during each of the plurality of selectable intervals, the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application during one of the plurality of selectable intervals;

determining, by the processing device, whether the average idle time exceeds a first threshold; 

responsive to determining that the average idle time does not exceed the first threshold, initiating, by the processing device, a new instance of the application,

wherein the restricted access service is called with a departmental credential, wherein the access to the restricted access service is verified based on a user credential, and wherein a performance policy configuration of the restricted access service is configured based on the departmental credential.





providing highly available and scalable access to a restricted access service through a representational state transfer (RESTful) interface, the method comprising:


calculating, by the processing device, an average idle time for an application over a selectable interval, the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application, wherein the application is a backend application; 

determining, by the processing device, whether the average idle time exceeds a first threshold; 

responsive to determining that the average idle time does not exceed the first threshold, initiating, by the processing device, a new instance of the application,

wherein access to the restricted access service is verified based on a user credential.


The examiner recognizes that the present application is directed to a method while the co-pending application is directed to a product and system. However, they are not patentably distinct from each other because each performed the same steps, and a method performing the same set of steps as embodied in a computer medium was well known in the art at the time of the claimed invention. Therefore, it is readily obvious to one of ordinary skill in the art that the co-pending application's system and products equivalent to the present application's claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 10 recites “an average idle time …over a plurality of selectable intervals…the idle time being an amount of time between completing a request for a first instance of the application and beginning a second request for a second instance of the application during one of the plurality of selectable intervals…”, which is not described in the Specification.
The Applicants’ specification states the following [3, 29, 31, 40, 42]:
“…method may include: measuring, by the processing device, an idle time that represents an amount of time that an application is idle; measuring, by the processing device, an execution time that represents an amount of time that the application takes to execute a RESTful application program interface request; calculating, by the processing device, an average time for the application, wherein the average time is based on the idle time and the execution time over a selectable interval…”
“…a backend application may measure the time that the application is idle (i.e., waiting to receive a RESTful request). This can be measured by using the time from when the backend application last finished processing a request until the time that the application is woken up again to process a new request”
“A backend application may use the measured time to calculate a running total by adding the measured times. The running total can then be used to calculate an average by dividing the running total over a period, which can be any selectable or user-definable interval”

“…calculating an average time for the application, wherein the average time is based on the idle time and the execution time over a selectable interval…”
Nowhere does the Specification describe “idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application…”  In another word, now applicant is claiming idle time is no longer the clearly understood and described within Specification understanding, but rather between when one instance of the application stops handling a request, and a different instance of the application starts handling another thread.  Indeed, such a limitation claims embodiments where idle time includes periods when the application is not actually idle, including when the first instance of application handles another request and when second instance of the application finished handling a preceding own request after first instance.  Here, the claim language introduces here before unknown concept of idle time between separate request handling instances (threads) that does not indicate idle time as defined in the specification itself, i.e., the application is idle, across the application.   
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As for dependent claims 11-15 they are rejected for failure to cure the defect of the claim upon which they depend.	

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations are unclear and indefinite:
As for claim 10: it is unclear what is meant calculating…an average idle time over a plurality of selectable intervals…the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application…” because the end of a first request for a first instance of the application and the beginning of a second request by a separate and distinct instance of the application does not indicate an idle time of the application or the system upon which it runs as other application instances.  Indeed, the first thread can work on another request and second thread may not be idle when first thread finished the first request, and two distinct instances of application executing on a system does not measure actual system idle to a person of ordinary skill in the art,  The claim language doesn’t even indicate a single thread’s actual idle time, let alone how to use the claimed limitation to arrive at an actual idle time of the application or the system as explained within the Specification.  For the purpose of 
As for dependent claims 11-15, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPUB 2017/0048163 A1), in view of Hoyer et al. (US PAT 6263361 B1), further in view of Molotsi (US PAT 8438579), further in view of Chrysanthakopoulos et al. (US PGPUB 2017/0374177).

As for claim 10, Pan teaches a method for providing highly available and scalable access to application (Abstract), the method comprising: 
calculating, by the processing device, an average idle time for an application, the idle time being an amount of time that the application is idle during an interval (paragraph 75 in view of paragraphs 49 and 55.  Examiner note, the “average resource utilization” in the prior art inherently is over an interval because average is mathematically based on values measured over a period of time – an interval.  Moreover, the measurements are specific to the instances of the application, thus, it reflects the resource utilization of the application.  The average resource utilization is a form of measuring how much the resource is utilized or not utilized, the idle time of the application is understood as the time during which the CPU servicing the application instances are not being utilized.);
determining, by the processing device, whether the average idle time exceeds a first threshold (paragraph 75 in view of paragraphs 49 and 55.  …”average resource utilization by the instances for a particular application is greater than or equal to a predetermined first upper limit value…”  As noted above, the average resource utilization in the prior art is inherently over an interval because average, by definition, is mathematically based on values measured over a known period of time – an interval.);


While Pan teaches the applications functioning as network service applications, and it is well-known in the art that RESTFUL api uses HTTP and other well known network communication protocols (See, e.g., examiner search note on “restful API” dated 11/30/2018).  Nevertheless, in the interest of compact prosecution, Examiner will note that Pan does not explicitly teach the method is directed to request based service provided through a representational state transfer API, or that the average idle time is based on an idle time during each of the plurality of intervals.
However, Hoyer teaches a known method of RESTful API based request (Abstract, Examiner note, RESTful API is merely a set of rules for execution of applications, utilizing HTTP API to a webserver to obtain resources.  See, e.g., examiner search note on “restful API” results attached for examples of the intersection between web services and RESTful API), including calculating an average idle time for an application over a selectable interval, wherein the application is a backend application (col. 10, lines 20-67, “update interval”, “duration”, “response time”, “idle time”, and “…running average of each performance measurement…”, examiner note 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Hoyer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hoyer to the teachings of Pan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying measurement of performance data over multiple intervals, and measuring response time of calls to Pan with measurement of utilization levels that can be dynamically updated accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow detailed analysis of performance measurements taken at regular intervals (Hoyer, col. 1, lines 38-44).

While Hoyer clearly teaches time stamp based calculation of performance characteristics of application, including idle time, and it specifically calculates response time, thus, it necessarily knows the beginning of any requests and completion of any requests.  Furthermore, it is obvious any accumulated idle time value taught by Pan and Hoyer necessarily needs information on when the working thread is working, and when it’s not working, thus, necessarily knows when the thread stopped working and when it 
However, Molotsi teaches a known method of application instance load balancing including determing idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application (Fig. 2 – monitor One or more applications (s), Abstract, “start idle event time stamp” and “end idle event time stamp”  Prior art measure an application’s specific task idle times by using a start stamp and end stamp between when app finished a previous work and when next piece of work starts).  This known technique is applicable to the system of Pan and Hoyer as they both share characteristics and capabilities, namely, they are directed to workload monitoring and management in networked workload processing environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Molotsi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Molotsi to the teachings of Pan and Hoyer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying idle time being an amount of time between a first time stamp and a second time stamp, where idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application to Pan and Hoyer with measurement of 

Pan, Hoyer, and Molotsi do not explicitly teach wherein access to the restricted access service is verified based on a user credential.  
However, Chrysanthakopoulos teaches a known method of managed infrastructure as a service through HTTP, a form of Restful API, including wherein access to the restricted access service is verified based on a user credential (paragraph 78, authentication is for user). This known technique is applicable to the system of Pan, Hoyer, and Molotsi as they both share characteristics and capabilities, namely, they are directed to workload management in networked workload processing environments based on RESTful APIs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Chrysanthakopoulos would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chrysanthakopoulos to the teachings of Pan, Hoyer, and Molotsi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such management features into similar systems.  Further, applying calling services with departmental credential wherein access to the restricted access .

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos , further in view of Huang (CN 105677408A). 

As for claim 11, Pan also teaches the method further comprising, responsive to determining that the average time exceeds a second threshold, de-registering, by the processing device, the application from a web server and terminating, by the processing device, the application (Paragraph 75, “decrease instances for the particular application”.  Examiner note, decreasing instances is functionally removing the instance from existence.).
Pan, Hoyer, Molotsi, and Chrysanthakopoulos  do not explicitly teach the instantiation or de-registering of an application from a web server based on primary designation do not explicitly teach the application is not terminated when the application is designated as a primary application.
However, Huang teaches preventing automated removal of application only when it is designated as a primary application (Abstract.  Examiner notes, during auto management, when the only time the application is prevented from removal is when designated as a primary application, then it would be obvious to a person of ordinary 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Huang’s teaching of application is not terminated when the application is designated as a primary application into Pan and Hoyer’s teaching of removing applications because they are directed to worker instance/application instance management and because doing so improves critical application's resistance to deletion that causes failures in systems (Huang, Abstract).


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos  as applied in claims 21 and 27 above, further in view of Dotan-Cohen et al. (US PGPUB 2015/0220316). 

As for claim 12, Pan, Hoyer, Molotsi, and Chrysanthakopoulos do not explicitly teach terminating the application by a user when the application is designated as a primary application.
However, Dotan-Cohen teaches a known method of managing application instances comprising terminating the application by a user when the application is designated as a primary application [permanent application] (paragraph 47, in view of paragraph 46.  Examiner note, present application does not teach the criteria by which an application is determined to be “primary” vs non-primary, only that it is deemed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Dotan-Cohen’s teaching of user approval triggered uninstallation for important applications and software self-managed uninstallation for unimportant applications to Pan, Hoyer, Molotsi, and Chrysanthakopoulos  with automatic uninstallation of unimportant applications upon resource/task management determination because they are directed toward application instance management on distributed systems and because doing so improves the system’s capability manage the application uninstallation process with more granularity (Dotan-Cohen, paragraphs 46-47).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos  as applied in claims 21 and 27 above, further in view of Downer et al. (US PGPUB 20070162785A1).

As for claim 13, Pan, Hoyer, Molotsi, and Chrysanthakopoulos do not explicitly teach redeploying the application when it is determined that the application terminates unexpectedly.

It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Downer’s teaching of redeploying application when it is determined that the application terminated unexpectedly into Pan, Hoyer, Molotsi, and Chrysanthakopoulos because they are directed toward deployment of worker threads/application instances and because doing so improves system restoration capabilities by simplifying steps of restoration (Downer, paragraph 5).

As for claim 14, Downer also teaches wherein initiating the new instance of the application comprises submitting a job to start the new instance of the application (Fig. 3 – item 355 “application restart”.  It is noted because any task performed is necessarily submitted for performance or system would be incapable of performing the task,).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos  as applied in claims 21 and 27 above,  further in view of Arguelles et al. (US PAT 9396039)

As for claim 15, Pan, Hoyer, Molotsi, and Chrysanthakopoulos do not explicitly teach global value to ensure new instance does not violate a maximum number of applications allowed.
However, Arguelles teaches a known method of worker allocation and deallocation including initiating the new worker/application thread including obtaining a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Arguelles‘ teaching of checking whether instantiation of new thread/worker/resource does not violate a global maximum number of threads/works/resource allowed into Pan, Hoyer, Molotsi, and Chrysanthakopoulos  with instantiation of new application instances/workers because they are directed towards load balancing of networked distributed processing systems and because doing so improves the health and scalability of the system (Arguelles, col. 13, line 55).

Response to Arguments
Applicant’s arguments with respect to claim 10-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In addition, Applicant’s argument dated 12/14/2020 are not persuasive for the following reasons.
Applicant argues in the remarks:
Argument I: “Claims 10-15 stand rejected under 35 U.S.C. 112(a)…in view of amendments to the claims, Applicant Respectfully requests withdrawal of the rejections” (App. Arg. Pg. 5).
Argument II: “Claims 10-15 stand rejected under 35 USC 112(b)….in view of amendments to the claims, applicant respectfully requests withdrawal of the rejection…” (App. Arg. Pg. 5).
Argument III: “Examiner cites Aman as teaching the idle time...the calculated time interval is not in relation to two requests for two instances of the same application.” (App. Arg. Pg. 6).
Examiner respectfully disagrees for the following reasons:
With respect to argument I, see paragraph 7 above.  In addition, Examiner note, applicant’s amendment does not cure the defect noted in the previous office action.  In particular, Applicant’s amendment entirely ignored and does not address the 35 USC 112 rejection regarding the limitation “the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application…” As noted repeated by the Examiner, the limitation is not supported by the specification because at a fundamental level, because the execution of requests by two separate instances of application are not interdependent/synchronized in anyway and can be overlapping, the end of completing any request by a first instance of the application and the start of a second request by a second instance of the application, does not indicate either idle time experience by the first or second instance nor the system itself in anyway.  
As noted by examiner previously as an example to demonstrate the issue, when the first instance of the application completes a request, the second nd instance is not idle.  and vice versa, before the start of a second request for a second instance, the first instance could be executing a third request, wherein the first instance is not idle, and the system overall is not idle.
Thus, at a fundamental level, the time between competing a first request by a first instance to start time a second request serviced by a second instance does reasonably indicate an idle time for either the system overall, the first instance, or the second instance, and how to derive the idle time via this method is not taught anywhere within the specification.  Consequently, applicant’s argument is not persuasive.
With Respect to argument II, see paragraphs 8-9 above.  In addition, as noted in examiner response to argument I, the time between completing a first request for a first instance, and starting a second request for a second instance in no way indicate an idle time for the application overall because first instance and second instance are separate instances and the time measured does not indicate either thread is idle, and cannot indicate the idle time for the application with plurality of threads.  Thus, it is unclear what is meant by the claim limitation.  Consequently, Applicant’s argument is not persuasive.
With respect to argument III, see paragraph 11-12 above. In addition, Examiner note, while examiner is using a different combination of art, Examiner is addressing applicant’s alleged required feature to be taught by prior art.  As explained in the response to arguments 1-2 above.  The claim limitation claims an amount of time that does not indicate the application is idle, “an amount of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199